DETAILED ACTION
This Office action is in reply to correspondence filed 29 December 2020 in regard to application no. 15/489,361.  Claims 6, 13 and 20 have been cancelled.  Claims 1-5, 7-12, 14-19 and 21-24 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, 14-19 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each claim now includes, using the language of claim 1, that a decision is made “based on the latitude and longitude information of the at least one merchant and GPS data of the GPS systems embedded in the mobile device”. [emphasis added] Nowhere in the originally filed application does it disclose that a decision of any kind is made based on both latitude/longitude data of a merchant and GPS data of a mobile device, and thus this represents impermissible new matter.  The specification only supports that a user’s latitude and longitude may be known, ¶30.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-12, 14-19 and 21-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to statutory categories of invention; claim 1 is directed to a method (process), claim 8 is a “Beauregard claim” (an article of manufacture), claim 15 is directed to a system (machine), and the others depend from these.  The claim(s) recite(s) determining geographic and itinerary information from at least two people, comparing the information for a certain purpose, determining a merchant based on this, and using it to notify the merchant and the two people of the information if a certain proximity parameter is met, which lies within the enumerated abstract idea of either “concepts performed in the human mind” or “commercial or legal interactions” such as “business relations”.
This judicial exception is not integrated into a practical application because the bare inclusion of a computer to perform the abstract steps in no particular way does not go beyond generally linking the abstract idea to the technological environment of networked computers with location-determining capabilities.  See MPEP § 2106.05(h). As the claims only manipulate information about people’s travel, they do not improve “the functioning of a computer” or “any other technology or technical field”.  See MPEP § 2106.05(a).
They do not apply the abstract idea with or by use of a “particular machine”, because the generic computer, addressed below, is not the particular machine envisioned.  See MPEP § 2106.05(b).  They do not effect a “transformation or reduction of a particular article to a different state or thing”, MPEP § 2106.05(c), first because data, being intangible, are not a “particular article” at all, and second because such manipulation is neither transformative nor reductive; as the courts have pointed out, in the end, data are still data.
They do not apply or use the abstract idea “in some other way beyond generally linking [it] to a particular technological environment”, MPEP § 2106.05(e), as all they recite is that the abstract steps are performed in no particular way by a generic computer.  This does not go beyond generally linking the abstract idea to the technological environment of networked computers with location-determining capabilities.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim elements, considered individually and as an ordered combination, do not amount to significantly more than the abstract idea.  The claim recites that the steps are performed by a “server computer” which includes a“processor” communicating with a “database”, and able to “electronically” provide information to a merchant and others. These elements are recited at a high degree of generality, and in fact the applicant is clear and explicit that nothing specific is required but that any of a large class of pre-existing, generic computers will suffice, as at f8: “a minicomputer, a microcomputer, a PC, a mainframe computer, or any device with a processor and repository (e.g., database) or coupling to a repository”. The GPS limitations have already been addressed, in the previous Office action.
They only perform generic computer functions of manipulating information and sharing information with persons and/or other devices.  Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea.  The type of information being manipulated does not impose meaningful limitations or render the idea less abstract.  Storing information in a cache (although not positively claimed) was well-understood, routine and conventional before the filing of the present invention. 
Just for one example, Sindhu (U.S. Patent No. 5,123,101), whose application was filed in 1989, decades before the present invention, made use of a “map cache” which had “certain desirable features” and could store data. [Col. 16, lines 67-68; Col. 17, lines 1-3] These were “conventional caches”, [Col. 7, lines 63-64] By the mid-1990s, Alexander (U.S. Patent No. 5,835,344) was deploying a “conventional cache memory” [Col. 3, lines 22-23] into a “portable computer system”. [title]
The claim limitations when considered in combination - that is, a generic computer performing a series of utterly abstract steps and using a well-understood, routine and conventional type of storage - does nothing more than when they are analyzed individually.  The other independent claims are simply different embodiments but in each case are directed to a generic computer performing the same or a very similar process.  The dependent claims further do not amount to significantly more than the abstract idea: claims 2, 4, 7, 9, 11, 14, 16, 18 and 23 simply recite further manipulation of information, claims 3, 10 and 17 simply provide that information is sent in a certain order, which does nothing to make the invention less abstract. Claims 5, 12 and 22 are simply further descriptive of the information being manipulated; claim 19 simply includes the aforementioned location detection and further description of the type of information being manipulated.
Claim 21 consists entirely of nonfunctional printed matter, of no patentable significance, but which in any event does nothing to make the invention less abstract.  The claims are not patent eligible.  For further guidance please see “2019 Revised Patent Subject Matter Eligibility Guidance”, 84 Fed. Reg. 50, 55 (7 January 2019).

Response to Arguments
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.  First, the applicant incorrectly states that prong 1 of step 2A is, by itself, a “directed to” inquiry.  It is not.  Prong 1 of step 2A is nothing more than an analysis of what a claim “recites”, that is, “sets forth or describes”.  The applicant admits that the claims “involve these concepts” but somehow do not recite them.  Determining a person’s location in order to send an advertisement is explicitly a commercial interaction, so just with that, the claims recite an abstract idea.  Further, determining a person’s location is a routine mental step; a merchant can observe a customer entering her store and determine to make a sale to the customer. 
Though we do not read limitations into claims from a specification, the specification informs the claims.  Though the applicant protests that his “messages” are not advertising messages, the only examples provided in the specification and drawing sheets are explicitly advertising messages, such as “store offer info”.  Further, the fact that a “traveler” is communicating with a “merchant”, as the specification consistently sets forth, further provide evidence of the commercial nature of the communications.
In regard to the “mental process” evaluation, the applicant argues that the “human mind is not equipped to perform telepathic communication”, which, though true, is not relevant to anything within the present claims nor the Examiner’s analysis.  The Examiner has never hinted that anything could be done telepathically.  If the applicant’s point is that communication between people requires more than just the human mind, the Examiner points out that the “mental process” steps include those that can be performed with a pen and paper; see MPEP § 2106.04: “Claims can recite a mental process even if they are claimed as being performed on a computer”; the “use of a physical aid” such as “pencil and paper” to “help perform a mental step” does not “negate the mental nature of the limitation”.
That the “communication of the information serves a functional purpose” does not negate that it can be done verbally or with pen and paper, and is not relevant to the prong 1 analysis.
In regard to prong 2 of step 2A, the question of integration into a practical application, simply using different types of data to make a comparison does not improve “electronic communication technology” at all; there is nothing in the claim which can conceivably improve any form of communication.  Further, the use of latitude/longitude and GPS data is not a portion of the claim which can enable “aptly timed offline communication”, because location data are only used implicitly to decide to display the message and not to communicate anything.  Further, none of this is positively claimed at all; the last step of claim 1 is “performing, by a server computer, processing associated with electronically sending the matching message and latitude and longitude information” to the mobile devices before a particular time; everything following “such that” is simply intended-use language, considered but given no patentable weight.  
The use of a GPS receiver to determine a location is well-known, routine and conventional, as explained in detail in the previous Office action, and is one of the “additional elements” considered at step 2B to determine whether it amounts to “significantly more” than the abstract idea.  If we were to consider it at step 2A, prong 2, it does not improve the computer, invoke a particular machine (nearly every mobile phone has GPS capability), transform matter or go beyond the aforementioned general linkage.  Not precedential but informative, a court found in Rothschild Location Techs, LLC v. Geotab USA, Inc. (No. 6:15-cv-00682, E.D. Tex. 2016) that a claim which used GPS lacked an inventive concept, as a “GPS device is a well-known generic computer element insufficient to make otherwise patent-ineligible subject matter patentable”.  And, the Examiner points out that the applicant is using GPS in an entirely conventional, in fact, the conventional manner: to determine a location of a device.
In regard to step 2B, the applicant begins by making essentially the same improvement-to-communication argument made earlier, and this has already been addressed.  The Examiner strains to see how “electronically sending” two pieces of information for a particular purpose is supposed to go beyond generally linking the abstract idea to the technological environment, and is not persuaded by references to “wherein” or “such that” clauses that do not positively recite a method step.
The claims are not patent eligible and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/           Primary Examiner, Art Unit 3694